NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROBERT SCHULLER,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1696
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Robert Schuller, pro se.


PER CURIAM.

             Affirmed.




SILBERMAN, BLACK, and ATKINSON, JJ., Concur.